Citation Nr: 0735727	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  07-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for herniated disc L4, L5, 
and S1 (hereinafter, "low back disorder"), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION


The veteran served on active duty from November 1952 to 
November 1955 and from September 1963 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which confirmed and continued the assigned 
20 percent rating for the veteran's service-connected low 
back disorder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

For the reasons detailed below, the Board concludes that 
additional development is required for a full and fair 
adjudication of the veteran's appeal.  Accordingly, this case 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran as to 
any required actions.   


REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Here, adequate notification was accorded to the veteran by a 
letter dated in May 2004.  In pertinent part, this letter 
informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, he was sent a letter 
in May 2007 which contained the specific information 
regarding disability rating(s) and effective date(s).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  

The Board concludes, however, that a current examination is 
warranted in this case in order to comply with the duty to 
assist.  The veteran was accorded a VA medical examination 
which evaluated the severity of his service-connected low 
back disorder in June 2004.  Various medical reports obtained 
at the time of the veteran's June 2007 travel Board hearing 
show that he has since been followed by VA and at a service 
department clinic for a number of medical matters, including 
complaints of back pain.  His back was described as stable on 
a neurology consultation in April 2005, but an MRI in August 
2006 was interpreted as showing severe changes at the L5-S1 
level and reportedly the veteran had been told that there was 
not much surgically that could be done to help his pain.  The 
medical treatment records, however, do not provide sufficient 
information to apply the rating schedule.  

On his January 2007 Substantive Appeal, he contends that the 
VA examination was outdated and his back disorder had gotten 
worse.  He has also provided supporting testimony in this 
regard.  For example, he testified that he had been 
experiencing muscle spasms even though no such symptoms had 
been reported on the June 2004 examination.  Moreover, his 
wife testified that his condition continued to deteriorate.  
A VA spine examination was conducted in July 2005, but that 
examination was for purposes of evaluating a service-
connected cervical spine disorder, which is rated separately 
from the back disorder that is the subject of this appeal.  

When a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In view of the foregoing, the Board finds 
that a remand is required to accord the veteran a new 
examination to evaluate the severity of his service-connected 
low back disorder.  The veteran is hereby informed that those 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. § 3.655.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should ensure that VA and 
service department (Ireland Army Medical 
Center) treatment records for the 
veteran's service-connected low back 
disorder since June 2007 are associated 
with the claims file.  

2.  The veteran should then be afforded 
an examination to determine the nature 
and severity of his service-connected low 
back disorder.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should be asked to comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion of the 
low back.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC) that addresses 
the evidence obtained after the issuance of the December 2006 
SOC, and provides an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires, in pertinent part, that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



